DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a bag, classified in B65F 1/0006.
II. Claims 20-26, drawn to a method of collecting damp waste, classified in B03B 7/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product as claimed can be used in a materially different process of using that product that does not require rolling of the bag.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kevin Morgan on 1/28/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-19.  s 20-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “second adhesive,” “protective foil” and the “second outer layer” must be shown or the feature(s) canceled from the claim(s). Applicant shows ref. no. 21 as the “third adhesive.” No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The invention is unclear as to whether a “third adhesive” is claimed, as applicant uses the language “and/or” in claim 1, line 8. It appears that the second and third adhesive are claimed in the alternative. For examination purposes, there is a “first adhesive” claimed or a “second adhesive” and a “third adhesive” in the claim 1. Applicant further muddies the waters by using “and/or,” as the language “second adhesive” and “third adhesive” is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-12, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varanese et al. (US 2005/0031233).
Regarding claim 1, Varanese discloses a bag with a closed bottom end and an opposite opening (405), comprising: a front wall with an inner and an outer side, and a rear wall with an inner and an outer side, which in the area of its side edges and bottom edges are connected to each other at least in sections directly or via side walls and/or side folds and/or a bottom fold, wherein an opening edge of the front wall is present below an opening edge of the rear wall, so that the rear wall forms a protruding, fold-over closing area (Fig. 4, top), wherein the closing area has a first adhesive agent (401), on the inner side or on the outer side, of the rear wall. See Fig. 4. 
Regarding claim 2, the first and/or the second and/or the third adhesive agents are adhesive strips. See abstract. See [0081].
Regarding claim 3, the first or second adhesive agent can extend from one side edge of the rear wall to the opposite side edge of the rear wall, and/or the third adhesive 
Regarding claim 4, the first and/or the second adhesive agent run parallel to the edge on the opening side of the front wall and/or of the rear wall of the bag, and/or wherein the third adhesive agent runs essentially parallel to the edge on the opening side of the front wall and/or of the rear wall of the bag. See Figs. 4-14. 
Regarding claim 9, the first or second adhesive agent can end at a distance from one side edge and/or at a distance from an opposite side edge of the rear wall, and/or the third adhesive agent ends at a distance from one side edge and/or at a distance from an opposite side edge of the front wall. See Fig. 4. 
Regarding claim 10, first and/or second side wall elements are between the opposite side edges of the front and rear wall, and/or a bottom fold between the bottom edges of the front and rear wall. See Fig. 4. 
Regarding claim 11, the front wall and the rear wall, or the front wall and the rear wall and the side walls, of the bag are comprised of polyolefins. See [0032].
Regarding claim 12, the front wall and the rear wall, or the front wall and the rear wall and the side walls, of the bag are comprised of polyethylene and/or polyesters. See [0061]. 
Regarding claim 14, a longitudinal expansion of the rear wall measured from the bottom end to the opening end, can be greater than a longitudinal expansion of the front wall measured from the bottom end to the opening end. 
Regarding claim 19, the bag is a shipping bag capable of being configured for shipping damp waste or used aluminum coffee capsules. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Varanese et al. (US 2005/0031233) in view of Branyon (US 10,138,026).
Regarding claim 1, Varanese discloses a bag with a closed bottom end and an opposite opening (405), comprising: a front wall with an inner and an outer side, and a rear wall with an inner and an outer side, which in the area of its side edges and bottom edges are connected to each other at least in sections directly or via side walls and/or side folds and/or a bottom fold, wherein an opening edge of the front wall is present below an opening edge of the rear wall, so that the rear wall forms a protruding, fold-over closing area, wherein the closing area has a first adhesive agent (401a), on the inner side or on the outer side, of the rear wall, and/or wherein the front wall comprises, on the outer side in the overlapping area with the closing area folded over along the opening edge of the front wall, a second adhesive agent (401b). See Fig. 4. Varanese does not disclose a third adhesive. 
Branyon, which is drawn to a bag, discloses a front wall having a third adhesive agent (150), on the outer side on the other side of an overlapping area with a folded-over closing area. See Figs. 5-6A. Thus, it would have been obvious before the effective 
Regarding claims 1-4, Varanese sufficiently discloses the claimed invention. See above. 
Regarding claim 5, the third adhesive agent is present in a section on the outer side of the front wall on the other side of the overlapping area and on the same side of a lower third of the bag. See Branyon, Fig. 6a.
Regarding claim 6, the third adhesive agent can be present in a section on the outer side of the front wall on the other side of the overlapping area and on the same side of a half of the front wall or on the same side on the half of the front wall. See Branyon, Fig. 6a. 
Regarding claim 7, the third adhesive agent is present at a distance on the outer side of the front wall on the other side of the overlapping area, which is arranged to fold-over the folded and closed closing area, at least one, two, three, or four times, before this folded-over closing area comes into contact with and can be adhered or is adhered with the third adhesive agent, and can be adhesively bonded. See Branyon, Fig. 6a. 
Regarding claim 8, the folded-over and closed closing area forms a closing flap.
Regarding claims 9-12, Varanese sufficiently discloses the claimed invention. See above. 
Regarding claim 13, Varanese as modified above discloses the claimed invention except for the bag being configured in one piece. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the bag Howard v. Detroit Stove Works, 150 U.S. 164 (1983). Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Regarding claims 14 and 19, Varanese sufficiently discloses the claimed invention. See above. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Varanese as applied above in further view of Soderholm (US 2005/0286818).
Regarding claim 15, Varanese does not disclose a foil as claimed. Soderholm, which is drawn to a bag, discloses an adhesive agent that comprises at least one detachable protective foil (F2), wherein the protective foil prevents a connection between a front wall and a rear wall. See Cl. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a foil, as disclosed by Soderholm, on the bag of Varanese in order to protect the adhesive and prevent unintended connection between the front and rear wall. 
Regarding claim 16, Varanese does not disclose the wall as claimed. Soderholm, which is drawn to a bag, discloses a front wall and/or the rear wall, or the front wall, the rear wall, and the side walls, being multi-layered, and/or comprise a bubble wrap foil. See [0028]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed .  

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Varanese as applied above in further view of Brosch et al. (US 2016/0137374).
Regarding claims 17 and 18, Varanese does not disclose the material as claimed. Brosch, which is drawn to a bag, discloses a front wall that has a first outer layer consisting of or comprising at least one polymer material, and an opposite first inner layer consisting of or comprising at least one polymer material, wherein the rear wall has a second outer layer consisting of or comprising at least one polymer material, and an opposite second inner layer consisting of or comprising at least one polymer material, wherein the polymer material is polyethylene. See [0061]. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed material in order to have a strong flexible bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.